Braley, J.
It is settled that until extended in books of record docket entries are admissible to prove the recovery of a domestic judgment which cannot be attacked collaterally, but is reversible only on writ of error. McGrath v. Seagrave, 2 Allen, 443. Central Bridge Corp. v. Lowell, 15 Gray, 106. Joyce v. Thompson, 229 Mass. 106. The judgment obtained against each defendant consequently must be held as valid and conclusive.
It is next urged that the paroi assignments of the judgment creditor to his counsel in payment for professional services and in whose interest the actions are brought and prosecuted are not only invalid, but the assignee cannot enforce the judgment by an action in his own name. It was a question of fact whether the judgment creditor had transferred his rights as alleged, and the finding of the trial judge that the agreements had been proved was warranted by the evidence. The assignee accordingly ac*530quired the beneficial ownership of the judgments. Norton v. Piscataqua Fire & Marine Ins. Co. 111 Mass. 532, 535.
The actions were begun in the name of the assignor. But even if JL L. c. 173, § 4, requires the assignment of a non-negotiable legal chose in action to be in writing, or the assignee cannot maintain an action thereon in his own name, yet where he has the sole beneficial interest as in the cases at bar he can sue in the name of the assignor, and the amendment, adding after the name of the judgment creditor as plaintiff, the averment that the action is brought for ..the use and benefit of the assignee, was properly allowed. Lane v. Lane, 8 Allen, 350, 353. Hewins v. Baker, 161 Mass. 320, 324. Jump v. Leon, 192 Mass. 511, 513, 514. Kelly v. Greany, 216 Mass. 296. Noble v. Brooks, 224 Mass. 288. The defendants also are fully protected from any contingency of double liability. Hall v. Henry Thayer & Co. 225 Mass. 151, 153.
If any questions as to the admission of evidence are open on the record no error appears, and the ruling, that the executed agreement made between the assignee and the defendant in the first case, that money as it became due the defendant from the assignee for printing should be applied in partial satisfaction of the judgment, did not amount to an accord and satisfaction, or preclude recovery for the unsatisfied balance, was correct. Wilson v. Powers, 130 Mass. 127. Bragg v. Danielson, 141 Mass. 195.
We are therefore of opinion that all of the rulings in so far as not given were denied rightly, and that the order of the Appellate Division dismissing the report should be affirmed in each case.

So ordered.